DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 11/4/2019.
Claims 1-6, 8-10, 22-30, 32 and 37 are presented for examination.
Claims 11-21, 31, 33-36 and 38-84 are cancelled.
This application is a 371 of PCT/JP2018/017088 filed on 04/26/2018.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 22-30, 32 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath et al. (WO 2015168306 A1).
Re Claims 1, 22 and 24: Heath et al. teaches method and system for visitor monitoring, which includes receiving, at a first resource from an electronic device, a communication comprising sensed data based on or in response to sensing user interactions at the electronic device {herein VM device 100 can be used as a smart label, as disclosed in  ¶ 132+; the smart label can also comprise a processor , one or more electronic sensors, a microphone, a camera} (¶ 11+, 39-53+); processing {herein through processor}, at the first resource, the sensed data (¶ 39+); transmitting, from the first resource to the electronic device, a first command communication to generate a sensory output at the electronic device in response to sensed data {herein interaction with a user can be any form of sensory feedback, visual/auditory/tactile feedback} (¶ 133-136+). Heath et al. also teaches generating, using authentication data at the electronic label, a secure communication comprising the sensed data (74+).
Re Claims 2-3: Heath et al. teaches system and method, further comprising: transmitting, from the first resource, to a user application device a second command communication to cause the user application device to perform an operation at the user application device, wherein the operation at the user application device comprises generating a sensory output targeted for the associated user {herein the VM device 100 used a smart label can provide interactive/auditory information to a visitor, such name, price and other details about a particular item, promotions} (¶ 132-142+).
Re Claim 4: Heath et al. teaches system and method, wherein processing the sensed data comprises performing one or more of machine learning, deep learning and neural network analysis thereon (¶ 8+, 130-131+).
Re Claim 5: Heath et al. teaches system and method, further comprising: generating, using a logic engine {herein the VM device 100 can includes one or more software engines 570, 576, 574}at the first resource, the first command communication (¶ 55+).
Re Claim 6: Heath et al. teaches system and method, further comprising:  Dkt No: IP0144USO1/P00449US51-3- Application No.: TBDPATENT performing a cryptographic operation {herein using the authentication data, such as encryption to provide end-to-end security} on the first command communication (¶ 13+).
Re Claims 8-9, 27 and 29-30: Heath et al. teaches system and method, wherein processing the sensed data comprises: processing image data in the sensed data to identify one or more characteristics of a user {herein the smart label may be electronic sensor for identifying and verifying a visitor} (¶ 12+), further comprising: generating the first or second command communication {herein using a machine learning techniques such as artificial neural networks} based on or in response to the identified one or more user characteristics {herein such as gender approximate age, or ethnicity} (¶ 108+, 130+).  
Re Claims 10 and 28: Heath et al. teaches system and method, further comprising: generating, at the remote resource, analytics results based on or in response to the sensed data {herein generate  a prediction of future data and analytics} (¶ 114+).
Re Claim 23: Heath et al. teaches system and method, comprising one or more of processing the sensed data locally at the electronic label and transmitting the sensed data to a remote resource (¶ 68+, 139+).
Re Claims 25-26: Heath et al. teaches system and method, wherein the first resource comprises artificial intelligence (AI) to perform machine learning, deep learning or neural network analysis on the analytics results and/or sensed data, wherein the first resource comprises a first logic engine to generate the first command communication in response to the machine learning, deep learning or neural network analysis on the analytics results or sensed data (¶ 130+).
Re Claim 32: Heath et al. teaches system and method, wherein the electronic label comprises a camera 110 to detect one or more characteristics of a user, wherein the camera comprises one or more of: facial recognition, facial detection or body feature recognition capabilities to detect the one or more characteristics of the user (¶ 11-15+, 39-59+).
Re Claim 37: Heath et al. teaches system and method, wherein the one or more electronic shelf labels {herein the VM device 100 can be used as smart label in some venues, such retail and the screen can be used to display information about a particular product on the shelves} are provided in a retail environment (¶ 132-141+).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swafford (US 2019/0282000) teaches system and method for merchandising electronic display.
Beach (US 2020/0147802) teaches method and apparatus for labeling of support structures.
Nannarone et al. (US 2012/0322380) teaches localized tracking of items with electronic labels.
Gelbman et al. (US 7,791,489) teaches electronic-ink based RFID tag for attachment to consumer item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887